Citation Nr: 0002485	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
thumb disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1979.

By a May 1992 rating action, the RO implemented a January 
1992 Board of Veterans' Appeals (Board) decision granting 
service connection for a left thumb disorder.  The RO then 
assigned a noncompensable evaluation for that disorder.  

The appeal arises from the January 1996 RO rating decision 
denying an increased (compensable) rating for the veteran's 
left thumb disorder.  That January 1996 rating action also 
granted a temporary total post-surgical convalescent rating 
pursuant to the provisions of 38 C.F.R. § 4.30 from September 
13, 1995, through October 31, 1995.  The temporary total 
rating was followed by reinstatement of the noncompensable 
disability evaluation. 

In September 1997 the Board reviewed and remanded the appeal 
for appropriate RO consideration under 38 C.F.R. § 3.655 (b) 
of the veteran's claim of entitlement to an increased rating 
for a left thumb disorder.  


FINDINGS OF FACT

1.  In a September 1997 Board remand, the RO was instructed 
to either deny the veteran's claim for an increased rating 
for a left thumb disorder under 38 C.F.R. § 3.655(b), or to 
schedule the veteran for an additional VA examination to 
evaluate the left thumb disorder, and to deny the veteran's 
claim for an increased rating if he failed to appear for that 
subsequent VA examination.  

2.  The veteran was appropriately scheduled for a VA 
examination on January 20, 1998, to evaluate his left thumb 
disorder.  

3.  The veteran failed to appear for that January 20, 1998, 
examination.

4.  The veteran was notified by a letter in March 1998 of his 
failure to appear for that January 20, 1998, examination, and 
was requested to inform the RO if he wished to have another 
examination scheduled.  

5.  The veteran failed to reply to that March 1998 RO letter.  


CONCLUSION OF LAW

A compensable evaluation for a left thumb disorder is not 
warranted. 38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R.§§ 3.655(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with paragraph (b) of this section.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increased rating, the claim shall be denied.  
38 C.F.R. § 3.655 (b) (1999).

In a May 1996 statement, the veteran's representative 
requested a current VA examination of the veteran's left 
thumb to determine the exact nature and extent of disability.  
The RO subsequently scheduled the veteran for VA examination 
on June 13, 1996.  In a statement of June 24, 1996, the 
veteran asked that his examination be rescheduled for the 
reason that he did not receive the notice of examination 
until after the date scheduled.  The veteran mailed a second 
statement dated August 24, 1996, asking that another 
examination be scheduled for the reason that he had not 
received notice of the examination.  Thereafter, the RO, in a 
request dated August 27, 1996, asked that the veteran be 
scheduled for an examination.  A computer generated report in 
the claims folder indicates that the veteran was purportedly 
scheduled for an examination on September 4, 1996.  The 
report states that the veteran failed to appear for this 
examination.  A copy of the letter from the VA medical 
facility notifying the veteran of the date, time and place to 
report for the examination is not in the claims folder.  
There was no evidence at the time of the Board review of the 
claims file in September 1997 that the veteran had contacted 
the RO or submitted any explanation for his failure to report 
for the examination in September 1996.   However, inasmuch as 
it was unclear whether the veteran received notice of the 
September 4, 1996 examination, further development was 
warranted, and the Board accordingly remanded the claim in 
September 1997.  

In the September 1997 Remand, the Board requested that the RO 
obtain a copy of the notification letter to the veteran 
informing him of the pending VA examination on September 4, 
1996.  If a copy of that letter could not be obtained, the RO 
was to schedule the veteran for an additional VA examination 
of the left thumb, and to provide the veteran appropriate 
notice of that pending examination.  If the veteran failed to 
appear for that examination, the RO was to issue a 
Supplemental Statement of the Case denying the claim on the 
basis of the veteran's failure to appear for the examination, 
pursuant to 38 C.F.R. § 3.655(b).  

Upon remand, the veteran was appropriately scheduled for a VA 
examination on January 20, 1998.  A chronological record of 
scheduling from the Birmingham VA Medical Center (VAMC) 
informs that the veteran was scheduled for a VA examination 
of his left thumb on January 20, 1998, and that he failed to 
report for that examination.  The VAMC record of scheduling 
further informs that the veteran did appear at that facility 
for many other medical appointments at that VAMC in 1998.  A 
VA outpatient treatment record from the VAMC was for 
treatment on January 15, 1998.  

In a March 1998 letter to the veteran at his last known 
address of record, the RO informed the veteran of his failure 
to appear for the scheduled VA examination on January 20, 
1998, and requested that the veteran contact the RO if he 
wished to have an additional VA examination scheduled.  That 
March 1998 letter was not returned as undeliverable, and the 
veteran failed to reply to the letter.

The RO issued a Supplemental Statement of the Case in June 
1999 in which it quoted 38 C.F.R. § 3.655 parts (a) and (b) 
in their entirety, and denied the claim for an increased 
rating including on the basis of the veteran's failure to 
appear for a scheduled VA examination without good cause 
shown, pursuant to 38 C.F.R. § 3.655 (b). 

There is some question in the record as to whether the 
veteran could be contacted by letter by the VAMC to inform 
him of the pending examination scheduled on January 20, 1998, 
because, as indicated in the VA outpatient treatment records 
from that VAMC around that time, the veteran was then 
homeless with a history of abuse of alcohol and cocaine.  
However, the veteran was able to appear for treatment at that 
VAMC around the time of the VA examination scheduled on 
January 20, 1998.  There is no indication in the record that 
the veteran attempted to reschedule the January 20, 1998 
examination, or that he otherwise provided a reason for his 
failure to appear for that examination.  

The Court has stated that when the Board addresses a question 
in its decision that was not addressed by the RO, the Board 
must consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  The Board is here 
satisfied that the RO substantially complied with the 
instructions of the Board's September 1997 remand, and that 
sufficient notice and opportunity has been afforded the 
veteran to appear for a scheduled VA examination to evaluate 
the current level of disability of his left thumb disorder.  
The veteran was also properly notified, in both the September 
1997 Board remand and the June 1999 Supplemental Statement of 
the Case, of the pending denial of his claim based on his 
failure to report for a scheduled VA examination to evaluate 
his left thumb disorder.
Hence the duties to notify the veteran of the current 
determination and to afford opportunity for the veteran to 
provide evidence or argument have been satisfied.  

The Board finds that denial of the veteran's claim of 
entitlement to an increased (compensable) rating for a left 
thumb disorder is appropriate pursuant to 38 C.F.R. § 3.655 
(b), based on failure to appear for a scheduled VA 
examination without good cause shown.  38 U.S.C.A.§ 5107(a) 
(West 1991 & Supp. 1999).


ORDER

The claim of entitlement to an increased (compensable) rating 
for a left thumb disorder is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

